DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Applicant’s preliminary amendment filed on December 17, 2021 is acknowledged. According claims 21-40 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,546,292 B1 and 1-20 of U.S. Patent No. 11238,446 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 6 and 11 of the U.S. Patent No. 10,546,292 B1 is obvious variants or verbatim copy of claims 21, 26 and 31 of the current application. 
Claims 2, 7 and 12 of the U.S. Patent No. 10,546,292 B1 is obvious variants or verbatim copy of claims 22, 27 and 32 of the current application. 
Claims 3, 8 and 13 of the U.S. Patent No. 10,546,292 B1 is obvious variants or verbatim copy of claims 23, 28 and 33 of the current application. 
Claims 4, 9 and 14 of the U.S. Patent No. 10,546,292 B1 is obvious variants or verbatim copy of claims 24, 29 and 34 of the current application. 
Claims 5, 10 and 15 of the U.S. Patent No. 10,546,292 B1 is obvious variants or verbatim copy of claims 25, 30 and 35 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-15 of US. Patent No. 10,546,292 B1 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,546,292 B1 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (hereinafter “Zou”) U.S. Patent No. 9,098,,266 B1

As per claim 21, 26 and 31, Zou discloses A computer-implemented method of generating a substitute low- value token, comprising: 
receiving, by a user device, a first portion of software code from a content delivery network (col. 5, lines 7-18, which discloses that “The client 104 may be configured to execute various applications such as a client application 147 and/or other applications.  The client application 147 may be executed in a client 104, for example, to access network content served up by the computing environment 101 and/or other servers.  To this end, the client application 147 may comprise, for example, a browser, a dedicated application, etc.”); 
receiving, by a user browser of the user device, information associated with an electronic transaction (col. 5, lines 30-43, which discloses that “For example, a service 117 may obtain confidential data, payment information, or other data from a client 104 to be securely stored in the data store 111 until needed by another one of the services 117, inhibiting access to the securely stored data by other services 117.”); 
determining, by the user browser of the user device, that a tokenization service is unavailable (col. 3, lines 16-29, which discloses that “Responsive to the data block tokenization call 129 being unsuccessful or the data store 111 being unavailable, the token access library 128 may then communicate the data block tokenization call 129 to the token management application 124. The token management application 124 may then generate a temporary data token 144 as will be described later.”);
receiving, by the user device, a second portion of the software code from the content delivery network, based on determining that the tokenization service is unavailable (col. 5, lines 7-18, which discloses that “The client 104 may be configured to execute various applications such as a client application 147 and/or other applications.  The client application 147 may be executed in a client 104, for example, to access network content served up by the computing environment 101 and/or other servers.  To this end, the client application 147 may comprise, for example, a browser, a dedicated application, etc.”); 
generating, by the user browser of the user device, a substitute low-value token using the first portion of the software code and the second portion of the software code (col. 3, lines 15-29, which discloses that “Responsive to the data block tokenization call 129 being unsuccessful or the data store 111 being unavailable, the token access library 128 may then communicate the data block tokenization call 129 to the token management application 124.  The token management application 124 may then generate a temporary data token 144 as will be described later.”); and 
transmitting, by the user browser of the user device, the substitute low-value token to a merchant system (col. 5, lines 56-61, which discloses that “After receiving the data block tokenization call 129, the token management application 124 communicates a temporary data token 144 to the service 117 communicating the data block tokenization call 129”). 
Alternatively Logan discloses transmitting, by the user browser of the user device, the substitute low-value token to a merchant system (0010, which discloses that “Upon receiving the short-lived token, the user may click a link or take another action that passes the short-lived token from the user back to the relying party. The relying party processes the token to validate the user's identity and then allows the user to access the relying party's online services.”)
Accordingly 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Zou and incorporate the method, comprising: transmitting, by the user browser of the user device, the substitute low-value token to a merchant system in view of Logan in order facilitate transaction.

As per claims 22, 27 and 32, Zou further discloses the method, wherein the substitute low-value token is transmitted with a request to authorize the electronic transaction (col. 3, lines 15-29).

As per claims 23, 28 and 33, Zou further discloses the method, wherein the substitute low-value token comprises encrypted cardholder data (col. 3, lines 49-62).

As per claims 24, 29 and 34, Zou further discloses the method, wherein the first portion of the software code or the second portion of the software code comprises a public key (col. 3, lines 37-65).

As per claim 25, 30 and 35, Zou further discloses the method, wherein the second portion of the software code is provided to the user browser in response to the user browser being unable to obtain a low-value token (col. 3, lines 30-36).

As per claim 36, Zou further discloses the computer-readable medium, wherein the first content delivery network and the second content delivery network are the same entity (see fig. 1).

As per claim 37, Zou further discloses the computer-readable medium, wherein the first content delivery network and the second content delivery network are different entities (see fig. 1).

As per claim 38, Zou further discloses the computer-readable medium, wherein at least one of the first content delivery network or the second content delivery network is a data security service operating in connection with a transaction processor (col. 3, lines 30-56).

As per claim 39, Zou further discloses the computer-readable medium, wherein the tokenization service is provided by a transaction processor remote from the user device (see fig. 1).

As per claim 40, Zou further discloses the computer-readable medium, wherein the substitute low-value token transmitted to the merchant system is subsequently exchanged with a primary token (see claim 17). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 4, 2022